          Case 1:18-cr-00373-RJS Document 714 Filed 09/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

                 -v-                                                No 18-cr-373 (RJS)
                                                                         ORDER
 DEVONTAE NEWTON,

                                Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         As stated in the Court’s previous order (Doc. No. 713 at 1), Defendant Devontae Newton’s

sentencing is scheduled to proceed remotely on September 9, 2020 at 9:00 a.m. through the

CourtCall videoconference platform. The Court will email the parties directly with instructions

for accessing the CourtCall conference. Members of the public may monitor the proceedings

through CourtCall’s public access audio line by using the following credentials:

                Dial-in:              855-268-7844
                Access code:          32091812#
                PIN:                  9921299#


SO ORDERED.

Dated:          September 2, 2020
                New York, New York

                                             ______________________________
                                             RICHARD J.  J SULLIVAN
                                             UNITED STATES CIRCUIT JUDGE
                                             Sitting by Designation
